Citation Nr: 1436521	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-12 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran served on a period of active duty for training from June 1957 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss and tinnitus.  

On the Veteran's VA Form 9, Substantive Appeal to the Board of Veterans' Appeals, the Veteran requested a hearing before a Veterans Law Judge via videoconference.  In August 2012, however, the Veteran withdrew his hearing request.

In a December 2013 decision, the Board remanded the claim for additional development.  In a January 2014 rating decision, the Appeal Management Center (AMC) granted service connection for tinnitus.  To date the Veteran has not disagreed with the assigned rating or effective date for this issue.  As such, the issue is no longer before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that this claim has been processed using the Veteran's Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service, to include during a period of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b).  These notice requirements were accomplished in a letter sent in November 2009, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Board notes that the Veteran was not provided with the specific notice required for claims based on a period of active duty for training (ACDUTRA).  However, as discussed below, the Board is conceding in-service noise exposure and the claim instead rests on whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure.  Furthermore, the Veteran has not contended that the notice he was provided was insufficient in any way and he has not contended that his claim has been prejudiced by the notice he received.  As such, the Board finds that the notice defect is not prejudicial and further remand is not required.   

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's personnel records and post-service VA treatment and private treatment records have been associated with the claims file.  

The Board notes that in an April 2010 Formal Finding of Unavailability, the RO determined that the Veteran's service treatment records were fire-related.  In such cases, where service treatment records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

The Veteran was afforded a VA examination July 2010 and an addendum opinion in January 2014.  The Board finds that when taken together, the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As noted previously, in December 2013, the Board remanded the case for additional development.  As discussed above, the Veteran was not provided with the additional VCAA notice; however, as also stated above, the notice defect is not prejudicial.  The Board also notes that the January 2014 addendum opinion did not specifically discuss whether the July 2010 audiometric tests were consistent with individuals exposed to noise from military weaponry.  However, as will be discussed below, the Board finds that the examiner's conclusion and supporting explanation that the Veteran's first recognition of hearing loss in the mid-1980s is too far delayed from the initial exposure period to be attributed to the military negates the need for the examiner to discuss the aforementioned.  As such, remand for an additional opinion is unnecessary.  Therefore, the Board finds that the AOJ has substantially complied with the December 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his bilateral hearing loss is related to his military service.  Specifically, the Veteran contends that his bilateral hearing loss is due to his military duty in an infantry unit.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Active military, naval, or air service includes any period of ACDUTRA (active duty for training) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA (inactive duty for training) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

Service connection may also be granted for chronic disabilities, such as bilateral hearing loss, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

First, the Board finds that the Veteran has a current bilateral hearing loss disability for VA compensation purposes as evidenced by the July 2010 VA examination.  Right ear pure tone thresholds were 25, 35, 75, 70, and 75 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 25, 45, 75, 75, and 75 decibels at the same frequencies.  The Veteran's speech recognition scores were 72 percent in both the right and left ear.  

Second, the Veteran's DD-214 shows that his military occupational specialty was light weapons infantry.  Additionally, in a November 2009 statement, the Veteran reported that he was exposed to M-15s, rifles, bazookas, and water cooled machine guns.  As such, the Board concedes in-service noise exposure.  See 38 U.S.C.A. § 1154.  As such, the claim turns on whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure.  

As stated above the Veteran's service treatment records are unavailable.  

A November 2005 private treatment record shows that the Veteran was treated for his bilateral hearing loss.  The Board notes that no etiology opinion was provided

VA treatment records dated October 2009 to August 2013 show that the Veteran was treated for his bilateral hearing loss.  Again, the Board notes that no etiology opinion was provided.  

In a November 2009 statement, the Veteran reported that he had ringing in his ears for as long as he could remember, and he was "sure" the hearing loss was a close companion.  The Veteran also reported that he ended his career in sales almost 10 years prior as a result of his hearing difficulty.  

In a December 2009 statement, the Veteran reported that he never applied for treatment from a military facility while in service or after discharge until recently.  The Veteran also reported that he ignored his problem until an initial examination by a nurse at the St. James Missouri facility.  

In a March 2010 statement the Veteran reported that his post-service career was in sales and marketing, which he left early due to his hearing.  

In a May 2010 statement, the Veteran reported that he had other hearing exams done in the pasts but he did not keep any records of those examinations.  The Veteran reported that they all showed significant hearing loss.  

At the July 2010 VA examination, the Veteran reported that he first noticed his hearing loss in the middle 1980's.  The examiner reported that an etiology opinion could not be rendered without resort to speculation.

In an October 2011 statement, the Veteran reported that he never gave his hearing problems any thought until very late in life, and as a result had very few records of his problems.  

In a December 2013 statement, the Veteran reported that the audiologists who examined him over the years have since retired.  The Veteran also reported that he had ringing in his ears during service that has not gone away.  

In a January 2014 addendum opinion, the July 2010 examiner noted that the service medical records were "presumed destroyed".  The examiner also noted that the Veteran served on active duty from June 1957 to December 1957.  The examiner noted that the Veteran did not attribute his hearing loss to his tenure in the military.  The examiner also noted that the Veteran's first recognition of hearing loss was in the mid-1980s, which was 30 years post-military exposure.  The examiner explained that this was too far delayed from the initial exposure period to be attributed to the military.  The examiner concluded that it was less likely than not that the Veteran's hearing loss was related to his military service.

In a June 2014 statement, the Veteran asserted that his tinnitus and hearing loss were related.  The Veteran stated that he "just" lived with the problem as it was getting worse.  The Veteran reported that all of the audiologists he trusted were no longer in business and/or retired.  

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection.  

In this regard, the Board finds the January 2014 addendum opinion to be highly persuasive to the issue at hand.  In determining that it was less likely as not that the Veteran's hearing loss was related to service, the examiner considered the Veteran's history, including military history, and provided a sound rationale based on the pertinent evidence of record.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the June 2014 examiner is an audiologist and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the June 2014 VA opinion is shown to have been based on a review of the Veteran's C-file, and it is accompanied by a sufficient explanation.  Furthermore, the VA examiner considered and acknowledged the Veteran's lay statements of record in reaching her conclusion.  

The Board acknowledges the Veteran's assertions that his bilateral hearing loss is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of bilateral hearing loss, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral hearing loss is in any way related to his military service.  

The Board finds that the probative evidence of record fails to show that the Veteran first had hearing loss in service and that he had continuity of hearing loss symptoms following discharge from service.  In regard to the date of onset of hearing loss, on the appellant's October 2009 application for compensation benefits he provided no dates.  In a statement received in November 2009, under a heading titled " Evidence condition existed from military service to present," the appellant reported on his exposure to various weaponry and then he noted the following:  "I can recall coming off these various practice ranges and mock combat exercises with a ringing and sometimes throbbing head.  As a young kid, we thought nothing of this, and figured it would go away in time.  Obviously it has not. . . .  We have had the ears ringing (Tinnitus) as long as we can remember.  I am sure the hearing loss was a close companion."  In a March 2010 statement, the appellant maintained that he accepted the ringing in his ears "and lived with it during service and for many years after leaving the service." At the July 2010 VA examination, the appellant reported that he first noticed his hearing loss in the mid-1980s.  The evidence clearly shows that as it pertains to hearing loss, the Veteran reported first noticing that he had such in the 1980's, several years after discharge from service.  As such, service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b) is not warranted.  

Lastly, there is no evidence of record that the Veteran had sensorineural hearing loss manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the Veteran himself reported that he did not notice his hearing loss until the mid-1980s, almost 30 years after service.  

As there is no probative and competent evidence showing that the Veteran's hearing loss is related to service, the Board finds that the claim for service connection for a bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


